                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      April 01, 2019
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL ACTION NO. 3:19-CR-1
                                              §
MICHAEL GENE RICHARDSON                       §


                                        ORDER

       Pending before the Court is Defendant’s Second Unopposed Motion for

Continuance (Dkt. 31).       In accordance with 18 U.S.C. ' 3161, the basis for the

continuance is the finding that the ends of justice served in granting such continuance

outweigh the best interests of the public and the Defendant in a speedy trial.

       The Court finds that, pursuant to 18 U.S.C. ' 3161, a failure to grant continuance

in this case would deny counsel for the Defendant the reasonable time necessary for

effective preparation taking into account the exercise of due diligence and would thereby

result in a miscarriage of justice for the Defendant.

       The Defendant recites that there has been inadequate time to sufficiently prepare

for trial.   Denial of the reasonable time necessary for effective trial preparation is

expressly enunciated in 18 U.S.C. ' 3161 as a factor in determining that a continuance in

the ends of justice would outweigh the public's interest in a speedy trial.

       IT IS HEREBY ORDERED that the Defendant=s motion for continuance is

GRANTED. A period of excludable delay shall commence from today, April 1, 2019,




1/2
pursuant to 18 U.S.C. ' 3161, and continue until July 29, 2019. It is further ORDERED

that the scheduling order is amended as follows:

      June 24, 2019        All MOTIONS will be filed no later than this date.

      July 8, 2019         RESPONSES to motions will be filed no later than this date.

      July 22, 2019        PRETRIAL CONFERENCE
      at 10:00 AM

      July 29, 2019        JURY TRIAL.
      at 9:00 AM

      SIGNED at Galveston, Texas, this 1st day of April, 2019.


                                            ___________________________________
                                            George C. Hanks Jr.
                                            United States District Judge




2/2
